

116 S1913 IS: Stopping Threats On Pedestrians Act of 2019
U.S. Senate
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1913IN THE SENATE OF THE UNITED STATESJune 19, 2019Mrs. Gillibrand introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo direct the Secretary of Transportation to establish a bollard installation grant program, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Stopping Threats On Pedestrians Act of 2019 or the STOP Act of 2019.
		2.Bollard installation grant program
 (a)DefinitionsIn this section: (1)Bollard installation projectThe term bollard installation project means a project to install raised concrete or metal posts on a sidewalk adjacent to a roadway that are designed to slow or stop a motor vehicle.
 (2)SecretaryThe term Secretary means the Secretary of Transportation. (b)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary shall establish and carry out a competitive grant program to provide assistance to local government entities for bollard installation projects designed to prevent pedestrian injuries and acts of terrorism in areas used by large numbers of pedestrians.
 (c)ApplicationTo be eligible to receive a grant under this section, a local government entity shall submit to the Secretary an application at such time, in such form, and containing such information as the Secretary determines to be appropriate, which shall include, at a minimum—
 (1)a description of the proposed bollard installation project to be carried out; (2)a description of the pedestrian injury or terrorism risks with respect to the proposed installation area; and
 (3)an analysis of how the proposed bollard installation project will mitigate those risks. (d)Use of fundsA recipient of a grant under this section may only use the grant funds for a bollard installation project.
 (e)Federal shareThe Federal share of the costs of a bollard installation project carried out with a grant under this section may be up to 100 percent.
 (f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $5,000,000 for each of fiscal years 2020 through 2029.